 

Exhibit 10.3




WARRANT HOLDER:

Ross Sklar

1246 Chelsea Ave.

Santa Monica, CA 90404

  

NUMBER OF WARRANT SHARES: 35,000,000

­­­


THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (REASONABLY ACCEPTABLE TO THE COMPANY), IN AN
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

No. _____________

Issuance Date: _______________




INSYNERGY PRODUCTS, INC.

 

Common Stock Purchase Warrant




Insynergy Products, Inc., a Nevada corporation, for value received, hereby
grants to the holder as indicated at the beginning of this Warrant, its
successors and permitted assigns (collectively, the “Holder”), this right (the
“Warrant”), subject to the terms set forth below, to purchase at the purchase
price per share as defined in Section 2.1 below (the “Purchase Price”), up to
that number of Shares (defined below), subject to adjustment as herein provided
(such total number of Shares that may be purchased hereunder being referred to
herein as the “Warrant Shares”).

1.

Definitions

.  As used herein, the following terms, unless the context otherwise requires,
have the following respective meanings:

1.1

“Company” shall include Insynergy Products, Inc., a Nevada corporation, and,
unless otherwise noted to the contrary, any company which shall succeed to, by
merger, consolidation or similar arrangement of the Company's and assume the
obligations of Insynergy Products, Inc. hereunder.

1.2

“Other Securities” refers to any stock (other than the Shares) and other
securities of the Company or any other person (corporate or otherwise) that the
Holder at any time shall be entitled to receive, or shall have received, on the
exercise of this Warrant, in lieu of or in addition to Shares, or which at any
time shall be issuable or shall have been issued in exchange for or in
replacement of Shares.

1.3

“Shares” means (a) the Company's $.001 par value per share common stock (the
“Common Stock”), as authorized on the date of this Warrant and (b) if the class
of securities described in (a) shall cease to be issued and outstanding,
securities of the same class issued in exchange for or in respect of the
securities described in (a) pursuant to a plan of merger, consolidation,
recapitalization or reorganization, the sale of substantially all of the
Company's assets or a similar transaction.


1




2.

Exercise of Warrant.

2.1

Purchase Price.  The Warrant may be exercised, subject to the adjustments in
Section 5 hereof, at the initial purchase price of $0.23 per Share (the
“Purchase Price”).  

2.2

Exercise Period.  The Warrant may be exercised (the “Exercise Period”) at any
time from the date of grant to and including the tenth anniversary of the
Issuance Date (the “Expiration Date”).

2.3

Shares.  The number of shares subject to this warrant is 35,000,000, subject to
the terms specified herein.

2.4

Exercise in Full.  The Holder hereof may exercise this Warrant, in whole or in
part by the payment to the Issuer of an amount of consideration therefor equal
to the Warrant Price in effect on the date of such exercise multiplied by the
number of shares of Warrant Stock with respect to which this Warrant is then
being exercised, payable at such Holder’s election (i) by certified or official
bank check or by wire transfer to an account designated by the Issuer, (ii) by
“cashless exercise” in accordance with the provisions of Section 2.6 below, but
only when a registration statement under the Securities Act providing for resale
of all of the Warrant Stock is not then in effect, or (iii) by a combination of
the foregoing methods of payment selected by the Holder of this Warrant. The
Holder need not surrender this Warrant upon exercise (other than an exercise in
whole), but shall provide notice of such exercise by e-mail, fax or other
transmission substantially in the form attached hereto.

2.5

Partial Exercise.  This Warrant may be exercised in part by surrender of this
Warrant in the manner and at the place provided in Section 2.4 along with
payment in the amount determined by multiplying (a) the number of Shares
designated by the holder in the subscription at the end hereof by (b) the
Purchase Price or in accordance with the provisions of Section 2.6 below.  On
any such partial exercise, the Company at its expense will forthwith issue and
deliver to or upon the order of the Holder a new Warrant or Warrants of like
tenor, in the name of the Holder or as the Holder (upon payment by the Holder of
any applicable transfer taxes) may request, calling in the aggregate on the face
or faces thereof for the number of Shares for which such Warrant or Warrants may
still be exercised.

2.6

Cashless Exercise.  Notwithstanding any provisions herein to the contrary at any
time following the Original Issue Date, if the Per Share Market Value of one
share of Common Stock is greater than the Warrant Price (at the date of
calculation as set forth below), the Holder may exercise this Warrant by a
cashless exercise and shall receive the number of shares of Common Stock equal
to an amount (as determined below) by surrender of this Warrant at the principal
office of the Issuer together with the properly endorsed Notice of Exercise in
which event the Issuer shall issue to the Holder a number of shares of Common
Stock computed using the following formula:

X = Y - (A)(Y)

            B

Where

X =

the number of shares of Common Stock to be issued to the Holder.

Y =

the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.

A =

the Purchase Price.





 

2




B = the Per Share Market Value of one share of Common Stock.

3.

Delivery of Share Certificates on Exercise.

(a)

As soon as practicable after the exercise of this Warrant in full or in part,
the Company, at its expense (including the payment by it of any applicable issue
taxes) will cause to be issued in the name of and delivered to the Holder, or as
the Holder (upon payment by the Holder of any applicable transfer taxes) may
direct, a certificate or certificates for the number of fully paid and
non-assessable Shares (or Other Securities) to which the Holder shall be
entitled on such exercise.  Further, no fractional shares shall be issued upon
exercise of this Warrant, in lieu of issuance of a fractional share upon any
exercise hereunder, the Company will either round up to the nearest whole number
of shares or pay the cash value of the fractional shares, which cash value shall
be equal to such fraction multiplied by the then current market value of one
full share.

(b)

Exercise of the purchase rights represented by this Warrant may be made at any
time or times on or after the date of grant and on or before the Expiration Date
by delivery to the Company of a duly executed facsimile copy of the notice of
exercise form attached hereto (or such other office or agency of the Company as
it may designate by notice in writing to the registered Holder at the address of
such Holder appearing on the books of the Company); provided, however,  within 5
trading days of the date said notice of exercise is delivered to the Company,
the Holder shall have surrendered this Warrant to the  Company and Company shall
have received  payment of the aggregate Purchase Price of the  shares thereby
purchased by (i) wire transfer or cashier’s check drawn on a United States bank
or (ii) in accordance with Section 2.6.  Certificates for shares purchased
hereunder shall be delivered to the Holder within the earlier of (i) 5 trading
days after the date on which the notice of exercise shall have been delivered by
facsimile copy or (ii) 3 trading days from the delivery to the Company of the
notice of exercise form by facsimile copy, surrender of this Warrant and payment
of the aggregate Purchase Price as set forth above (“Warrant Share Delivery
Date”); provided, however, in the event the Warrant is not surrendered or the
aggregate Purchase Price is not received by the Company within 5 trading days
after the date on which the notice of exercise shall be delivered by facsimile
copy, the Warrant Share Delivery Date shall be extended to the extent such 5
trading day period is exceeded.  This Warrant shall be deemed to have been
exercised on the later of the date the notice of exercise is delivered to the
Company by facsimile copy and the date the Purchase Price is received by the
Company.   The Shares shall be deemed to have been issued, and Holder or any
other person so designated to be named therein shall be deemed to have become a
holder of record of such shares for all purposes, as of the date the Warrant has
been exercised by payment to the Company of the Purchase Price and all taxes
required to be paid by the Holder, if any, have been paid.  If the Company fails
to deliver to the Holder a certificate or certificates representing the Shares
pursuant to this Section 3(b) by the third trading day following the Warrant
Share Delivery Date, then the Holder will have the right to rescind such
exercise.  In addition to any other rights available to the  Holder,  if  the
 Company  fails  to  deliver  to  the  Holder  a  certificate  or certificates
 representing the Shares  pursuant to an exercise by the third trading day after
the Warrant Share Delivery  Date, and if after such day the Holder is required
by its broker to purchase (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Shares
which the Holder anticipated receiving upon such exercise (a “Buy-In”),  then
the Company shall (1) pay in cash to the Holder the amount by which (x) the
Holder's total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Shares that the Company was required to deliver to
the Holder in connection with the exercise at issue times (B) the price at which
the sell order giving rise to such purchase obligation was executed, and (2) at
the option of the Holder, either reinstate the

 

 

3







portion of the Warrant and equivalent number of Shares for which such exercise
was not honored or deliver to the Holder the number of shares of Common Stock
that would have been issued had the Company timely complied with its exercise
and delivery obligations hereunder. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with  respect
 to an attempted exercise of shares of  Common Stock with an aggregate sale
price giving rise to such purchase obligation of $10,000, under clause (1) of
the immediately preceding sentence the Company shall be required to pay the
Holder $1,000. The Holder shall provide the Company written notice indicating
the amounts payable to the Holder in respect of the Buy-In, together with
applicable confirmations and other evidence reasonably requested by the Company.
  Nothing herein shall limit a Holder's right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or  injunctive relief with respect to the
Company's failure to timely deliver certificates  representing  shares  of
 Common  Stock  upon exercise  of  the  Warrant as required pursuant to the
terms hereof.

4.

Covenants as to Shares.

4.1

Issuance of Shares upon Exercise.  All Shares that may be issued upon the
exercise of the rights represented by this Warrant will, upon issuance, be
validly issued, fully paid and non-assessable and free from all taxes, liens and
charges with respect to the issue thereof.  The Company will at all times have
authorized and reserved, free from preemptive rights, a sufficient number of its
Shares to provide for the exercise of the rights represented by this Warrant.

4.2

Restrictions on Transfer.  Holder represents to the Company that Holder is
acquiring the Warrants for Holder’s own investment account and without a view to
the subsequent public distribution of the Warrants or Shares otherwise than
pursuant to an effective registration statement under the Securities Act.  Each
Warrant and each certificate for Shares issued to the Holder and any subsequent
holder that have not been sold to the public pursuant to an effective
registration statement under the Securities Act or as to which the restrictions
on transfer have not been removed as hereinafter provided, shall bear a
restrictive legend reciting that the same have not been registered pursuant to
the Securities Act and may not be transferred in the absence of an effective
registration statement under the Securities Act, the holder thereof shall give
written notice to the Company of its intention to effect such transfer.  Each
such notice shall describe the manner of the proposed transfer and shall be
accompanied by an opinion of counsel experienced in federal securities laws
matters and reasonably acceptable to the company and its counsel to the effect
that the proposed transfer may be effected without registration under the
Securities Act, whereupon, the holder of such Registrable Common Stock shall be
entitled to transfer such securities in accordance with the terms of its notice
and such opinion.  Such opinion is to be paid for by the Company or provided by
Company’s counsel.  Restrictions imposed under this Section 4 upon the
transferability of the Warrants or of Shares shall cease when:

(a)

a registration statement covering such Shares becomes effective under the
Securities Act, or;

(b)

the Company receives from the Holder thereof an opinion of counsel experienced
in federal securities laws matters, which counsel shall be reasonably acceptable
to the Company, that such restrictions are no longer required in order to insure
compliance with the Securities Act.

5.

Adjustment of Purchase Price and Number of Warrant Shares.

5.1

Reorganization, Consolidation or Merger.  If at any time or from time to time,
the Company shall (a) effect a  plan of merger, consolidation, recapitalization
or reorganization or similar transaction with a corporation (the “Acquiror”)
whereby the shareholders of the Company will exchange their shares of the
Company for the shares of the parent corporation of the Acquiror, or (b)
transfer all or substantially all of its properties or assets to any other
person, under any plan or arrangement contemplating the dissolution of the
Company (which along with any transactions set forth in (a) hereof shall be an
“Extraordinary Transaction”), then, in each such case, the holder of this
Warrant, on the exercise hereof as provided in Section 2 at any time after the
completion of any Extraordinary Transaction shall receive, such Shares or Other
Securities and property (including cash) to which such holder would have been
entitled in any Extraordinary Transaction as if such holder had so exercised
this Warrant, immediately prior thereto.




 

4




 

Upon any Extraordinary Transaction, this Warrant shall continue in full force
and effect and the terms hereof shall be applicable to the securities, Shares
and Other Securities and property receivable on the exercise of this Warrant
after the consummation of reorganization, consolidation or merger or the
effective date of dissolution following any such transfer, as the case may be,
any Extraordinary Transaction and shall be binding upon the party or parties to
the Extraordinary Transaction and their successors, including, in the case of
any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 6.

5.2

Subdivisions, Combinations, Stock Dividends and other Issuances.   If the
Company shall, at any time while this Warrant is outstanding, (i) pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (ii) subdivide
outstanding shares of Common Stock into a larger number of shares, or (iii)
combine outstanding Common Stock into a smaller number of shares, then the
Purchase Price shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event.  Any adjustment made pursuant to this Section 5 shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.  The number of shares which may be purchased hereunder shall be
increased proportionately to any reduction in Purchase Price pursuant to this
Section 5.2, so that after such adjustments the aggregate Purchase Price payable
hereunder for the increased number of shares shall be the same as the aggregate
Purchase Price in effect just prior to such adjustments.

5.3

Reclassification, etc.  If at any time after the date hereof there shall be a
reorganization or reclassification of the securities as to which purchase rights
under this Warrant exist into the same or a different number of securities of
any other class or classes, then the Holder shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Purchase Price then in effect, the number of shares or other
securities or property resulting from such reorganization or reclassification,
which would have been received by the Holder for the shares of stock subject to
this Warrant had this Warrant at such time been exercised.

5.4

Voluntary Adjustments.  The Company may at any time during the term of this
Warrant reduce the then current Purchase Price to any amount and for any period
of time deemed appropriate by the Board of Directors of the Company.

6.

Transfers.

6.1

The Warrant and the Warrant Shares are not transferable, in whole or in part,
without compliance with the Securities Act of 1933, as amended (the “Securities
Act”), and any applicable state securities laws.  





5

 




6.2

Subject to subsection 6.1, this Warrant, or any portion hereof, may be
transferred by the Holder's execution and delivery of the form of assignment
attached hereto along with this Warrant.  Any transferee shall be required, as a
condition to the assignment, to deliver all such documentation as the Company
deems appropriate.  However, until such assignment and such other documentation
are presented to the Company at its principal offices in the United States, the
Company shall be entitled to treat the registered holder hereof as the absolute
owner hereof for all purposes.

6.3

Upon a transfer of this Warrant in accordance with this Section 6, the Company,
at its expense, will issue and deliver to or on the order of the Holder a new
Warrant or Warrants of like tenor, in the name of the Holder or as the Holder
(on payment by the Holder of any applicable transfer taxes) may direct, calling
in the aggregate on the face or faces thereof for the Shares called for on the
face or faces of the Warrant or Warrants so surrendered.  If this Warrant is
divided into more than one Warrant, or if there is more than one Holder thereof,
all references herein to “this Warrant” shall be deemed to apply to the several
Warrants, and all references to “the Holder” shall be deemed to apply to the
several Holders, except in either case to the extent that the context indicates
otherwise.

7.

Replacement of Warrants.

7.1

On receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of any Warrant and, in the case of any such
loss, theft or destruction of any Warrant, on delivery of an indemnity agreement
or security reasonably satisfactory in form and amount to the Company or, in the
case of any such mutilation, on surrender and cancellation of such Warrant, the
Company at its expense will execute and deliver, in lieu thereof, a new Warrant
of like tenor.

8.

Notices.

8.1

All notices required hereunder shall be deemed to have been given and shall be
effective only when personally delivered or sent by Federal Express, UPS or
other express delivery service or by certified or registered mail to the address
of the Company's principal office in the United States as follows:

Insynergy Products, Inc.

4705 Laurel Canyon Blvd. Suite 205

Studio City, CA 91607




in the case of any notice to the Company, and until changed by notice to the
Company, to the address of the Holder set forth above in the case of any notice
to the Holder.

 

9.

Miscellaneous.

9.1

This Warrant and any term hereof may be changed, waived, discharged or
terminated, other than on expiration, only by an instrument in writing signed by
the party against which enforcement of such change, waiver, discharge or
termination is sought.  This Warrant shall be construed and enforced in
accordance with and governed by the laws of the State of California.  The
headings in this Warrant are for purposes of reference only, and shall not limit
or otherwise affect any of the terms hereof.  The invalidity or unenforceability
of any provision hereof shall in no way affect the validity or enforceability of
any other provision.  This Warrant embodies the entire agreement and
understanding between the Company and the other parties hereto and supersedes
all prior agreements and understandings relating to the subject matter hereof.




6

 




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officers thereunto duly authorized.




INSYNERGY PRODUCTS, INC.







By:

 

                     Sanford Lang,

       Chief Executive Officer








7

 




FORM OF SUBSCRIPTION




(To be signed only on exercise of Warrant)

TO INSYNERGY PRODUCTS, INC.:

 

The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase _____ shares of Common Stock of Insynergy
Products, Inc. covered by the within Warrant.




Dated: _________________

Signature

___________________________

Address

_____________________

_____________________




Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________




The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.

The undersigned intends that payment of the Warrant Price shall be made as
(check one):    

Cash Exercise_______  

Cashless Exercise_______

If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ by certified or official bank check (or via wire transfer) to the
Issuer in accordance with the terms of the Warrant.   

If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is ___________.

X = Y - (A)(Y)

     B

 

Where:




The number of shares of Common Stock to be issued to the Holder
__________________(“X”).




The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised ___________________________ (“Y”).




The Warrant Price ______________ (“A”).




The Per Share Market Value of one share of Common Stock  _______________________
(“B”).



8




FORM OF ASSIGNMENT

 

(To be signed only on transfer of Warrant)

 

 

For value received, the undersigned hereby sells, assigns, and transfers unto
______________________________________________ whose address is
________________________________________________________the right represented by
the attached Warrant to purchase _____________ Shares (as defined in the Warrant
Agreement governing the attached Warrant) to which the within Warrant relates,
and appoints __________________________ Attorney to transfer such right on the
books of ____________________________ with full power of substitution in the
premises.

 

 

Dated: ___________________________

 _______________________________________

(Signature must conform in all respects to name

of holder as specified on the face of the Warrant)

 

____________________________________




____________________________________

     

   (Address)




NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.


 

 

9